DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 06/28/2022.  Claims 1 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that the prior art references, Arye and Kumar, do not teach query rewrite activity is tracked, and that instead they teach that materialized view rewrite is tracked.  Examiner respectfully agrees.  However, the claims have been rejected in view of new prior art references, as set forth below.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1, 4, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US PGPub 2001/0013030), hereinafter “Colby”, in view of Audenaert et al. (US Patent 10,223,270), hereinafter “Audenaert”.
	Consider claim 1, Colby discloses a method for predicting a future quiet rewrite pattern of a materialized view (abstract), the method comprising:
	tracking query rewrite activity for queries that are rewritten to access a materialized view (paragraph [0019], a history is maintained that stores information about query history, which includes if the query was rewritten to access a precomputed view);
	storing object activity tracking data reflecting the query rewrite activity (paragraphs [0025], [0043], a log is maintained that stores the data relating to the rewriting of queries to use computed views);
	using the object activity tracking data reflecting the query rewrite activity to learn a classification model for the materialized view (paragraphs [0089] – [0092], an analysis of the query history is performed, which includes developing a model that generates data showing the effectiveness of the query rewrites on the precomputed views);
	using the learned classification model to [determine] query rewrite activity for queries rewritten to access the materialized view will occur (paragraphs [0089] – [0092], based on the query histories of being rewritten, precomputed tables can be generated and altered, which is a way of preparing for query rewrites that will take place at a later time);
	wherein the method is performed by one or more computing devices (paragraph [0013], Fig. 7B, a computer apparatus is used to perform the methods).
	Although Colby teaches managing the query history and determining changes to be made to precomputed views and how queries will access them, Colby does not specifically teach that a prediction is made for future access, which is based on previous access.
	In the same field of endeavor, Audenaert discloses a method comprising:
	predict whether query rewrite activity will occur during a future time interval (column 1 line 38 – column 2 line 12, a prediction of future access on an object is made based on a stored access history of that object).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicting of future access activities as taught by Audenaert into the tracking of query rewrites on precomputed views taught by Colby for the purpose of determining what actions are likely to happen to the query rewrite system, so that a determination can be made as to when activities will occur so that resources can be better managed.
	Consider claim 4, and as applied to claim 1 above, Colby discloses a method comprising:
	the tracked query rewrite activity comprises a number of rewritten user queries executed against the materialized view (paragraphs [0014], [0021], multiple queries are rewritten to include the precomputed views).
	Consider claim 7, and as applied to claim 1 above, Colby discloses a method comprising:
	scheduling the materialized view for a refresh based on the prediction of whether rewrite activity on the materialized view will occur during the future time interval (column 2 line 49 – column 3 line 13, data is updated based on the predictions of when the data will be accessed).
	Claims 11 and 13 recite the same claim limitations found in claims 1 and 4 (respectively).  The only difference is that claims 11 and 13 recite a storage media, whereas claims 1 and 4 recite a method.  Since identical claim limitations are being claimed, the same rejections are therefore applied therein.

07.	Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US PGPub 2001/0013030), hereinafter “Colby”, in view of Audenaert et al. (US Patent 10,223,270), hereinafter “Audenaert”, in further view of Achin et al. (US PGPub 2018/0046926), hereinafter “Achin”.
	Consider claim 2, and as applied to claim 1 above, Colby and Audenaert disclose the claimed invention except that a k-fold cross-validation technique is used.
	In the same field of endeavor, Achin discloses a method comprising:
	using a k-fold cross-validation technique to successfully validate the learned classification model (paragraphs [0197], [0198], a k-fold cross-validation method is used to validate data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the k-fold cross-validation technique taught by Achin into the predicting of query rewrites taught by Colby and Audenaert for the purpose of being able to validate the model in order to determine that it is constructed properly and will work as intended.
	Consider claim 3, and as applied to claim 2 above, Achin discloses a method comprising:
	k is five (paragraph [0351], 5-fold cross-validation is used).
	Claim 12 recites the same claim limitations found in claim 2.  The only difference is that claim 12 recites a storage media, whereas claim 2 recites a method.  Since identical claim limitations are being claimed, the same rejections are therefore applied therein.

08.	Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US PGPub 2001/0013030), hereinafter “Colby”, in view of Audenaert et al. (US Patent 10,223,270), hereinafter “Audenaert”, in further view of Arye et al. (US PGPub 2020/0334254), hereinafter “Arye”.
	Consider claim 5, and as applied to claim 1 above, Colby and Audenaert disclose the claimed invention except that a training set is generated.
	In the same field of endeavor, Arye discloses a method comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples comprises a corresponding binary label (paragraph 0266], labels are assigned to the data);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);
	wherein the corresponding binary label for each training example of the plurality of training examples indicates that during the past time interval to which the training example corresponds, either (a) a query was rewritten to access the materialized view or (b) no query was rewritten to access the materialized view (paragraphs [0088], [0094], a determination is made as to whether or not rewrite activity has occurred at the particular time interval);
	using the plurality of labeled training examples to learn the classification model for the materialized view (paragraphs [0069], [0101], the changes to the materialized views are used for the system to determine what time periods changes generally occur during).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training set taught by Arye into the predicting of query rewrites taught by Colby and Audenaert for the purpose of being able to train the classification model so that is works as intended, which will allow for better predictions of query rewrites.
	Consider claim 6, and as applied to claim 1 above, Colby and Audenaert disclose the claimed invention except that a training set is generated.
	In the same field of endeavor, Arye discloses a method comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);
	wherein each training example of the plurality of training examples comprises one or more of the following features about the past time interval to which the training example corresponds: a day of week of the past time interval, and a week of month of the past time interval (paragraph [0235], the time interval can represent the week that the action was performed).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training set taught by Arye into the predicting of query rewrites taught by Colby and Audenaert for the purpose of being able to train the classification model so that is works as intended, which will allow for better predictions of query rewrites.
	Claims 14 and 15 recite the same claim limitations found in claims 5 and 6 (respectively).  The only difference is that claims 14 and 15 recite a storage media, whereas claims 5 and 6 recite a method.  Since identical claim limitations are being claimed, the same rejections are therefore applied therein.
Allowable Subject Matter
09.	Claims 8, 9, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.  Claim 17 – 20 have been examined and deemed allowable over the prior art of record.

Reasons for the Indication of Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 8, 16, and 17 in the instant application is because the prior arts of record do not teach or suggest: using object activity tracking data to learn a regression model for the materialized view, which is used to predict a number of query rewrites that will use the materialized view.  The primary reason for the allowance of claim 9 in the instant application is because the prior arts of record do not teach or suggest: using object activity tracking data reflecting the change activity to learn a classification model for the materialized view, which is used to predict whether change activity on the one or more base database objects will occur during the future time interval.  The primary reason for the allowance of claim 10 in the instant application is because the prior arts of record do not teach or suggest: using object activity tracking data reflecting the refresh activity to learn a regression model for the materialized.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 26, 2022